UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 11, 2011 LEE ENTERPRISES, INCORPORATED (Exact name of Registrant as specified in its charter) Commission File Number 1-6227 Delaware (State of Incorporation) 42-0823980 (I.R.S. Employer Identification No.) 201 N. Harrison Street, Davenport, Iowa52801 (Address of Principal Executive Offices) (563) 383-2100 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On April 11, 2011, Lee Enterprises, Incorporated (the “Company”) issued a news release updating revenue guidance for its second fiscal quarter ended March 27, 2011 and expense guidance for its fiscal year ending September 25, 2011.A copy of the news release is attached hereto as Exhibit99.1 and incorporated by reference herein.The news release shall not be treated as filed for purposes of the Securities Exchange Act of 1934, as amended. Item 8.01. Other Events. On April 11, 2011, the Company issued a news release announcing proposed offerings of senior secured notes and units.The securities have not been registered under the Securities Act of 1933, as amended, or any state securities laws and may not be offered or sold in the United States absent registration or an applicable exemption from such registration requirements. A copy of the news release is attached hereto as Exhibit99.2 and incorporated by reference herein. Item9.01. Financial Statements and Exhibits. (d) Exhibits News Release of Lee Enterprises, Incorporated dated April 11, 2011 Updating Revenue and Expense Guidance News Release of Lee Enterprises, Incorporated dated April 11, 2011 AnnouncingProposed Offerings of Senior Secured Notes and Units SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LEE ENTERPRISES, INCORPORATED Date:April 11, 2011 By: Carl G. Schmidt Vice President, Chief Financial Officer, and Treasurer INDEX TO EXHIBITS Exhibit No. Description News Release of Lee Enterprises, Incorporated dated April 11, 2011 Updating Revenue and Expense Guidance News Release of Lee Enterprises, Incorporated dated April 11, 2011 AnnouncingProposed Offerings of Senior Secured Notes and Units 2
